Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 12 is objected to because of the following informalities:  “the middle” should be - -a middle- -.  Appropriate correction is required.
Claim 1, line 12 is objected to because of the following informalities:  “said fuel-jet” should be - -said flat-jet- -.  Appropriate correction is required.
Claim 1, line 15 is objected to because of the following informalities:  “said pipe” should be - -said at least one pipe of said main and secondary pipes- -.  Appropriate correction is required.
Claim 1, line 16 is objected to because of the following informalities:  “said pipes” should be - -said at least one pipe of said main and secondary pipes- -.  Appropriate correction is required.
Claim 4, line 2 is objected to because of the following informalities:  “the bottom” should be - -a bottom- -.  Appropriate correction is required.
Claim 7, line 3-4 is objected to because of the following informalities:  “extending to said second longitudinal end and opening at said end.” should be - - extending to and opening at said second longitudinal end- -.  Appropriate correction is required.
Claim 9, line 1 is objected to because of the following informalities:  “An aircraft turbine engine” should be - -The aircraft turbine engine- -.  Appropriate correction is required.
Claim 9, line 2 is objected to because of the following informalities:  “an injector” should be - -the flat-jet fuel injector- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al (US 20150361895), hereinafter Okazaki ‘895.

    PNG
    media_image1.png
    716
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    628
    media_image2.png
    Greyscale

Annotated Figure 1 and 5 of Okazaki et al (US 20150361895)


Regarding claim 1, Okazaki ‘895 discloses a flat-jet fuel injector (10, Figure 1) for an aircraft turbine engine (Intended use, a gas turbine engine can be used for an aircraft, so that the turbine engine is an aircraft turbine engine. Paragraph 0003), comprising
(Labeled body, Annotated Figure 1 and 46, Figure 1) with a generally elongated shape having an elongation axis A (The central axis through 10, Figure 1 and parallel to X), said body comprising a first longitudinal end (The portion of the body to the left of the dotted vertical line, see labeled first end, Annotated Figure 1) for fuel supply (Paragraph 0035) and a second longitudinal end (The portion of the body to the right of the dashed vertical line, see labeled second end, Annotated Figure 1) for ejecting a substantially flat-jet of fuel (14, Figure 1.  Paragraph 0041), 
said second end comprising a main pipe (25, Figure 1.  For clarification labeled main pipe, Annotated Figure 1) with a generally elongated shape having an elongation axis B (The central axis through the main pipe and perpendicular to the elongation axis A) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of the main pipe) which are connected directly and respectively to longitudinal ends of two secondary pipes (23, 24, Figure 1. For clarification labeled secondary pipes, Annotated Figure 1) with a generally elongated shape having an elongation axis C (The central axis of each 23, 24, Figure 1 that is parallel to X) at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets (The inlets in the main pipe for 23, 24, Figure 1) intended to meet substantially in a middle (The inlets meet in the middle) of said main pipe which comprises at least one slot (26, Figure 1) for ejecting said flat-jet, 
wherein at least one of said main and secondary pipes defines a flow area (The main and secondary pipe define flow areas), at least one geometric parameter of which, such as shape or dimension, varies along said at least one of said main and secondary pipes and/or is different from the same geometric parameter defined by a flow area of another of said at least one of said main and secondary pipes (The main pipe has a longer longitudinal length (vertical dimension) than the longitudinal length (horizontal dimension) of the secondary pipe).
Regarding claim 3, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 further discloses wherein said main pipe is partially protruding at said second end of said body (The portion of the body protruding from the dashed line in Annotated Figure 1).
Regarding claim 7, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 further discloses wherein said body comprises at least one internal longitudinal channel of air flow (29, 30, Figure 1) extending to and opening at said second longitudinal end.
Regarding claim 8, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 further discloses wherein said at least one channel of air flow is in fluid communication with an annular row of air supply orifices (The annular row of inlets in labeled periphery, Annotated Figure 1 for 29 and 30.  Paragraph 0035) formed at the periphery of the body and extending around said elongation axis A.
Regarding claim 9, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 further discloses wherein said at least one channel of air flow is in fluid communication with an air supply window (Figure 1, 22.  Paragraph 0035) formed in the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki ‘895 in view of Okazaki et al (US 20130319301), hereinafter Okazaki ‘301.
Regarding claim 2, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 does not disclose wherein the flow area of said main pipe has an elliptical, circular, triangular, trapezoidal, oval, or ovoid shape.
However, Okazaki ‘301 teaches a flat-jet fuel injector (Figure 7A and 7B), comprising
a body (26, 323, 322, Figure 7A) with a generally elongated shape having an elongation axis A (The central axis of the body), said body comprising a first longitudinal end (The portion of the body to the left of 323, Figure 7A) for fuel supply (20, Figure 7A) and a second longitudinal end (The portion of the body to the right of 323, Figure 7A) for ejecting a substantially flat-jet of fuel (31, Figure 7A), 
said second end comprising a main pipe (328, Figure 7A) with a generally elongated shape having an elongation axis B (The central axis of 328, Figure 7A that is perpendicular to the elongation axis A) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of 328, Figure 7A) which are configured for forming respectively two separate fuel flow inlets (The inlets at the top and bottom of 328, Figure 7B) intended to meet substantially in a middle (The inlets meet in the middle of the main pipe) of said main pipe which comprises at least one slot (329, Figure 7A) for ejecting said flat-jet, 
wherein at least one of said main defines a flow area (The flow area of the main pipe), at least one geometric parameter of which, such as shape or dimension, varies along said at least one of said main and secondary pipes (328, Figure 3B shows the width varying along said main pipe).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Okazaki ‘895 wherein the flow area of said main pipe has an elliptical, circular, triangular, trapezoidal, oval, or ovoid shape as taught by and suggested by Okazaki ‘301 in order to increase the flow velocity (Paragraph 0057.  The modification uses the shape of the main pipe Okazaki ‘301 for Okazaki ‘895).
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki ‘895 in view of Bergen et al (US 2607193).
Regarding claim 4, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 does not disclose wherein said slot is located at a bottom of a bowl of said second end of said body.
However, Bergen teaches a flat-jet fuel injector (14, Figure 1 with 72, Figure 8) for an aircraft turbine engine (Intended use, a gas turbine engine can be used for an aircraft.  Column 3, line 6-8), comprising
a body (The body of Figure 3) with a generally elongated shape having an elongation axis A (The central axis of Figure 3), said body comprising a first longitudinal end (The left end of Figure 3) for fuel supply (Column 4, line 5-8) and a second longitudinal end (The right end of Figure 3) for ejecting a substantially flat-jet of fuel (Column 6, line 40-45), 
at least one slot (48, Figure 1) for ejecting said fuel- jet,
wherein said slot is located at a bottom (The bottom of the bowl where the slot is formed) of a bowl (The bowl formed by 72, Figure 8) of said second end of said body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Okazaki ‘895 wherein said slot is located at a bottom of a bowl of said second end of said body as taught by and suggested by Bergen in order to provide a desired narrow spray pattern (Column 5, line 39-43, Column 6, line 40-45.  The modification uses the spray slot and bowl of Bergen for the slot of Okazaki ‘895).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki ‘895 in view of Patel et al (US 20180266693).
Regarding claim 5, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 further discloses wherein said body and said main and secondary pipes are formed in one piece (The body is formed in one piece).

However, Patel teaches a fuel injector (100, Figure 1) for an aircraft turbine engine (Intended use, 10, Figure 1.  A gas turbine engine can be used for an aircraft. Paragraph 0052 describes propulsive thrust which would be for an aircraft)
wherein said fuel injector is formed in one piece of metal (Paragraph 0069 and 0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Okazaki ‘895 wherein the one piece is of metal as taught by and suggested by Patel because it has been held that applying a known technique, in this case Patel’s forming of a fuel injector according to the steps described immediately above, to a known device, in this case, Okazaki ‘895’s fuel injector, ready for improvement to yield predictable results, in this case providing a suitable material for use in a combustor of a gas turbine engine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses nickel and cobalt-based alloys for the body, main pipe, and second pipes of Okazaki ‘895).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki ‘895 in view of Pillard et al (US 6425755).

    PNG
    media_image3.png
    458
    764
    media_image3.png
    Greyscale

Annotated Figure 5 of Pillard et al (US 6425755)

Regarding claim 6, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 does not disclose wherein said first longitudinal end of said body is connected to a fixing base which is formed in one piece with said body.
However, Pillard teaches a fuel injector (Figure 5), comprising
a body (Labeled body, Annotated Figure 5)  with a generally elongated shape having an elongation axis A (20, Figure 5), said body comprising a first longitudinal end (The portion of the body to the left of the dotted vertical line, see labeled first end, Annotated Figure 5) for fuel supply (CL, Figure 5) and a second longitudinal end (The portion of the body to the left of the dashed vertical line, see labeled second end, Annotated Figure 5) for ejecting a fuel (Column 5, lines 30-33);
wherein said first longitudinal end of said body is connected to a fixing base (Labeled base, Annotated Figure 5) which is formed in one piece with said body.
(The modification uses the attachment mechanism, which includes the base and threads, of Pillard for Okazaki ‘895 to attach the body to 47, Figure 1 of Okazaki ‘895).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki ‘895 in view of Sonoda (US 20170254282)
Regarding claim 10, Okazaki ‘895 discloses the invention as claimed.
Okazaki ‘895 further discloses the turbine engine (Paragraph 0003.  This is the same turbine engine of claim 1 which can be used for an aircraft), comprising a combustion chamber (73a, Figure 12) with a wall (Labeled wall, Annotated Figure 12) traversed by the flat-jet fuel injector (10, Figure 1) according to Claim 1.
Okazaki ‘895 does not disclose wherein the turbine engine is an aircraft turbine engine
However, Sonoda teaches a turbine engine is an aircraft turbine engine (Paragraph 0267).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Okazaki ‘895 wherein the turbine engine is an aircraft turbine engine as taught by and suggested by Patel because it has been held that applying a known technique, in this case Sonoda’s applying a power generation gas turbine engine to an aircraft application according to the steps described immediately above, to a known device, in (The modification makes the turbine engine an aircraft turbine engine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chartier (US 20180371950) states in paragraph 0031 that applying a power generation gas turbine engine to an aircraft application is known
Kimura et al (US 20170248020) states in paragraph 0004 that applying a power generation gas turbine engine to an aircraft application

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWIN KANG/Examiner, Art Unit 3741